NO. 12-13-00300-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

THE STATE OF TEXAS IN                             §      APPEAL FROM THE

THE BEST INTEREST AND                             §      COUNTY COURT AT LAW

PROTECTION OF A. S.,                              §      CHEROKEE COUNTY, TEXAS



                                  MEMORANDUM OPINION
       A.S. appeals from an order authorizing the Texas Department of State Health Services
(the Department) to administer psychoactive medication-forensic. In one issue, A.S. asserts the
evidence is legally and factually insufficient to support the trial court’s order. We affirm.


                                          BACKGROUND
       On September 12, 2013, Dr. Jill Pontius signed an application for an order to administer
psychoactive medication-forensic to A.S. In the application, Pontius stated that A.S. was subject
to an order for inpatient mental health services issued under Chapter 46B (incompetency to stand
trial) of the Texas Code of Criminal Procedure. She testified that A.S. had been diagnosed with
bipolar I disorder, manic severe with psychotic features, and she requested the trial court to
compel A.S. to take certain psychoactive medications. According to Pontius, A.S. refused to
take the medications voluntarily and, in her opinion, A.S. lacked the capacity to make a decision
regarding administration of psychoactive medications because he had paranoid thinking that
interfered with his rational comprehension. Pontius concluded that these medications were the
proper course of treatment for A.S. and that, if he were treated with the medications, his
prognosis would be improved with a likelihood of competency restoration. Pontius believed that,
if A.S. were not administered these medications, the consequences would be prolonged
hospitalization and psychotic decompensation. Pontius considered other medical alternatives to
psychoactive medications, but determined that those alternatives would not be as effective. She
believed the benefits of the psychoactive medications outweighed the risks in relation to present
medical treatment and A.S.’s best interest. Pontius also considered less intrusive treatments
likely to secure A.S.’s agreement to take psychoactive medications.
       On September 17, the trial court held a hearing on the application. At the close of the
evidence, the trial court granted the application. On that same date, after considering all the
evidence, including the application and the expert testimony, the trial court found that the
allegations in the application were true and correct and supported by clear and convincing
evidence.   Further, the trial court found that A.S. lacked the capacity to make a decision
regarding administration of the medications and that treatment with the proposed medications
was in A.S.’s best interest. The trial court authorized the Department to administer the requested
psychoactive medications to A.S. This appeal followed.


                                       GROUNDS ON APPEAL
       On appeal, A.S. frames his sole issue by stating generally that the evidence is legally and
factually insufficient to support the trial court’s order. However, in his argument, he contends
only that the State failed to prove, by clear and convincing evidence, that he presented a danger
to himself or others in the inpatient mental health facility.
Applicable Law
       Section 574.106 authorizes a trial court to issue an order for the administration of one or
more classes of psychoactive medications to a patient who is under a court order to receive
inpatient mental health services. TEX. HEALTH & SAFETY CODE ANN. § 574.106(a) (West 2010).
The court may issue the order if it finds, by clear and convincing evidence, that (1) the patient
lacks the capacity to make a decision regarding the administration of the proposed medication
and (2) treatment with the proposed medication is in the best interest of the patient.             Id.
§ 574.106(a-1)(1). Further, the court may issue the order if (1) the patient was ordered to receive
inpatient mental health services by a criminal court with jurisdiction over the patient, and (2) if
the court finds, by clear and convincing evidence, (a) that treatment with the proposed
medication is in the best interest of the patient and (b) the patient presents a danger to the patient




                                                  2
or others in the inpatient mental health facility in which the patient is being treated as a result of
a mental disorder or mental defect. Id. § 574.106(a-1)(2).
Analysis
         Here, A.S. does not dispute that he is subject to Section 574.106, but argues that the
language of Section 574.106(a-l)(2) required a finding that he presented a danger to himself or
others in the inpatient mental health facility.                 See TEX. HEALTH & SAFETY CODE ANN.
§ 574.106(a-l)(2). Sections 574.106(a-l)(l) and 574.106(a-l)(2) provide alternative bases for court
ordered administration of psychoactive medications.                 The trial court found, as required by
Section 574.106(a-l)(l), that A.S. lacked the capacity to make a decision regarding administration
of medications and that treatment with the proposed medication was in A.S.’s best interest.
Because the trial court made these findings, there was no need to determine whether A.S.
presented a danger to himself or others as required by Section 574.106(a-l)(2). A.S.’s argument
to the contrary is without merit.
         Based on the foregoing discussion, we conclude that the trial court was not required to
find that A.S. was a danger to himself or others in the inpatient mental health facility.
Accordingly, we overrule A.S.’s sole issue.


                                                    DISPOSITION
         Having overruled A.S.’s sole issue, we affirm the trial court’s order.


                                                                     JAMES T. WORTHEN
                                                                        Chief Justice
Opinion delivered December 20, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         DECEMBER 20, 2013


                                          NO. 12-13-00300-CV


                            THE STATE OF TEXAS IN THE BEST
                           INTEREST AND PROTECTION OF A. S.


                                Appeal from the County Court at Law
                           of Cherokee County, Texas (Tr.Ct.No. 40606)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
trial court’s order authorizing the Texas Department of State Health Services to administer
psychoactive medication-forensic.
                       It is therefore ORDERED, ADJUDGED and DECREED that the order of
the trial court below authorizing the Texas Department of State Health Services to administer
psychoactive medication-forensic be in all things affirmed, and that this decision be certified to
the court below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.